DETAILED ACTION
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the amendment filed on 1/18/22.  Applicant amended claims 1, 8 and canceled claims 3, 13, 15. Therefore, claims 1, 2, 4-12, 14, 16 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 2, 6-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cairns (US Patent 2005/0022668) in view of Naruke (US 2003/0010214). 
With regard to claims 1, 8: 
Cairns discloses a method for filtering original exhaust gas, comprising: 

filling an outer tube (11) (Fig. 1) of the exhaust tube with water (see par. [0144}); filtering the original exhaust gas by passing the original exhaust gas through an inner gas distributor disposed inside the outer tube (11) (Fig. 1), and through a plurality of holes (22) (Fig. 1, par. [0102]) of the inner gas distributor into the water of the outer tube (11) (Fig. 1); and 
expelling filtered exhaust gas through an exhaust gas outlet of the exhaust tube (see par. [0102]); and cooling the water with a cooling system (par. [0148]).
However, Cairns fails to disclose that the cooling system comprises a cooling coil submerged in the water of the outer tube. 

                  
    PNG
    media_image1.png
    417
    465
    media_image1.png
    Greyscale


Naruke teaches cooling the liquid with a cooling system (par. [0148]), wherein the cooling system comprises a cooling coil (28) (Fig. 4) submerged in the liquid of the outer tube (see par. [0148)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cairns by cooling the water with a cooling system comprising a cooling coil submerged in the liquid of the outer tube as taught by Naruke for effectively removing soot, CO, SOx and NOx emission in the exhaust gas of a diesel engine (see Naruke, par. [0018]).

With regard to claim 2:
The modified Cairns discloses the method for filtering exhaust gas according to claim 1, Naruke further teaches installing an elbow component (close to the exhaust gas cleaner 18) at the exhaust gas outlet (see Fig. 1).

With regard to claim 6:
The modified Cairns discloses the method for filter exhaust gas according to claim 1, Naruke further teaches attaching an external container (18) to the outer tube (2) (Fig. 1).

Regarding claim 7, the modified Cairns discloses the method for filtering exhaust gas according to claim 1; Cairns further discloses that a temperature of the exhaust gas in pipe 24 is controlled (see par. [0086]) (it is inherent that a thermocouple device is attached to the exhaust pipe to measure the exhaust gas temperature).

With regard to claim 9:
The modified Cairns discloses the exhaust tube according to claim 8, Cairns further discloses wherein a surface of the inner gas distributor defines a plurality of holes (22) (Fig. 1).

With regard to claim 10:


With regard to claim 11:
The modified Cairns discloses the exhaust tube according to claim 8, Naruke further teaches an external container (18) attached to the outer tube (70) (Fig. 4).

With regard to claim 14:
The modified Cairns discloses the exhaust tube according to claim 8, Cairns further discloses wherein an exterior surface of the outer tube defines an upper hole (exhaust gas outlet) and a bottom hole (15) (see Fig. 1).

Claims 4, 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cairns (US Patent 2005/0022668) in view of Naruke (US 2003/0010214) as applied to claims 1, 8, and further in view of Staib (US Patent 3,817,222).
With regard to claims 4, 16:
The modified Cairns discloses the method for filtering exhaust gas according to claims 1, 8; however, Cairns fails to disclose attaching the cooling system to a radiator.
Staib teaches that a cooling system is attached to a radiator (14) (see Fig. 1, Col. 1, Lines 36- 40, Col. 2, Lines 34-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cairns by attaching the cooling system to a radiator as taught by Staib for providing cooling water to wash out solids and all impurities from the exhaust gases so that the exhaust gases are free of any pollution before they vent into the atmosphere (see Staib, abstract, col. 1, lines 6-11).


With regard to claim 5:
The modified Cairns discloses the method for filtering exhaust gas according to claim 1; however, Cairns fails to disclose draining the water from the outer tube and filling the outer tube with fresh water.
Staib teaches draining water from a tube and filling the tube with fresh water (see Col. 2, Lines 48-50, Col. 4, Lines 29-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cairns by draining the liquid from the tube and filling the tube with fresh cooling liquid as taught by Staib for increasing the efficiency of the cooling system as a predictable result.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cairns (US Patent 2005/0022668) in view of Naruke (US 2003/0010214) as applied to claim 8 above, and further in view of Covit (US 2004/0118111).
The modified Cairns discloses the method for filtering exhaust gas according to claim 8; however, Cairns fails to disclose measuring an exhaust gas temperature, the exhaust gas inlet to the outer tube, and the exhaust gas outlet from the outer tube.
Covit teaches that a temperature of the exhaust gas is reduced from about 1000°F to 100°F after the treated exhaust gas is directed through the cooling system (see par. [0003, 0023)) (it is inherent that a thermocouple device is attached to the exhaust gas to measure the exhaust gas temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cairns by measuring an engine exhaust gas temperature, the exhaust gas inlet to the outer tube, and the exhaust gas outlet from the outer .

				Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered and they are moot in view of a new ground of rejection as set forth above.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.

Information regarding the status of an application maybe obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747